 222DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBridge,Structural&Ornamental IronWorkersLocal No8,AFL-CIO (The Selmer Company)andUnitedBrotherhood of Carpenters andJoiners of America,Fox RiverValleyDistrictCouncil,Local Union No 1146,AFL-CIO (TheSelmer Company)andWisconsin Chapter of theAssociatedGeneralContractors of America,Inc Cases30-CD-121 and 30-CD-1221September 30 1990DECISION AND DETERMINATION OFDISPUTEBy CHAIRMAN STEPHENSAND MEMBERSJOHANSEN AND CRACRAFTThe chargesin thisSection 10(k) proceedingwere filed on March 24 and 31 1987 2 by The Wisconsin Chapter of the Associated General Contractors of Amenca Inc (AGC) alleging that BridgeStructural& Ornamental Iron Workers LocalUnionNo 8 AFL-CIO (Iron Workers) andUnited Brotherhood of Carpenters and Joiners ofAmerica Fox River Valley District Council, LocalUnion No 1146 AFL-CIO (Carpenters) violatedSection 8(b)(4)(D) of the National LaborRelationsAct by engaging in proscribed activity with anobject of forcing The Selmer Company (the Employer)to assigncertain work to employees represented by one of the labor organizations ratherthan to employees represented by the other Thehearing was held on April 16 before Hearing OfficerGary R Johnson Thereafter the Employerfiled a briefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board affirms the hearing officers rulingsfinding them free from prejudicial error On theentire record, the Board makes the following findings1JURISDICTIONThe Selmer Company a Wisconsin corporationis engaged in the building construction industry atand from its facility located in Green BayWisconsinwhere during the past fiscal year a representative period it purchased and received goods andmaterials valued in excess of $50 000 directly fromsources located outside the State of Wisconsin Theparties stipulate, and we find that the Employer isengaged in commerce within the meaning of Section 2(6) and (7) of the Act, and that the Carpen'On April 2 1987 the Regional Director for Region 30 issued anOrder consolidating Cases 30-CD-121 and 30-CD-122 and notifying theparties that a hearing would be conducted pursuant to Sec 10(k) of theAct to resolve the jurisdictional work dispute8All dates refer to 1987 unless otherwise indicatedters and the IronWorkers arelabor organizationswithin the meaning of Section2(5) of the ActIITHE DISPUTEA Background and Facts of DisputeThe Employer is the general contractor for theconstruction and installation of machinery in awarehouse for the International Paper CompanymakingBounce Fabric SoftenerThe projectwhich began on February 23 was expected to becompleted by mid June The work of moving machinery off trucks setting structural frames for themachinery and moving the machinery above theanchor bolts was assigned to millwrights who arerepresented by the Carpenters with whom the Employer has had a collective bargaining agreementfor the past 25 years 3The Employer is also a signatory to a standardagreement with the Iron Workers which was offective by its terms from June 4 1984 until May31 1987About 2 or 3 weeks after the job started Maynard Svoboda business agent for the Iron Workersvisited the jobsite to inform ProjectManagerLeonard Martin that the Iron Workers claimed thework assigned to employees represented by theCarpentersMartin responded that all the work onthis particular project was pure millwright workand that the Iron Workers should just let it go atthatOn March 10 Svoboda sent a letter to the Employer that statedPlease consider this letter a formal grievanceto your company which is in violation of Article I, Section 4 by virtue of not employingemployees of our bargaining unit in movingmachinery off trucks, setting structural steelframe for the machinery and moving the machine to above the anchor bolt at theInternational Paper Warehouse in Ashwaubenon WisconsinAs a remedy we are asking 8 hours for threemen so far (as of this date March 10 1987) atthe current wage fringe and hourly rateIfwe cannot resolve this matter within three(3) days after the date of this letter we willsubmit it to the Board of ArbitrationIn a letter dated March 12 Paul Lawent general counsel for AGC stated in response toSvoboda s letter as follows8 The most recentagreementbetween the Employer and the Carpenters iseffective by its terms from March 4 1987 until May 31 1990291NLRB No 31 IRON WORKERSLOCAL UNION8 (SELMER CO)223The Selmer Company has asked me to respondto your letter of March 10 1987 regardingwork performed at the International PaperWarehouse in Ashwaubenon WisconsinThe work described in your letter has beenclaimed by and traditionally performed by themillwrightsWe properlyassignedthisworkand we are denying your grievanceOn March 16 in a letter addressed to the AlliedConstruction Employers Association Svoboda submitted the Union s grievancenamedtwo representatives to sit on the board of arbitration and requested on behalf of the Iron Workers that theboard of arbitration schedule a hearing to resolvethe grievance against the Employer Thereafterabout March 30 after learning of the Iron Workers claim the Carpenters threatened the Employerthat the millwrightswould walk off the job andpossibly strike it if any part of their work was assigned to employees represented by the Iron WorkersB Work in DisputeThe disputed work consists of moving machineryoff trucks setting structural steel frames for themachinery and moving the machinery above theanchor bolts at the International Paper Warehousejobsite in Ashwaubenon,WisconsinC Contentionsof thePartiesThe Employer and the Carpenters contend thatthe work in dispute should be awarded to employees represented by the Carpenters on the basis ofthe factors of collective bargaining agreementscompany preference, past practice area practice,economy and efficiency of operation and relativeskillsThe Charging Party(theAGC)contendsthat the Carpenters threat to strike and the IronWorkers filing of a grievance constitute reasonablecause to believe that both Unions violated Section8(b)(4)(D)The Iron Workers presented no testimony at thehearing to support its claim that the disputed workshould be assigned to employees represented by theIron Workerspute 4 In order to find reasonable cause to believeSection 8(b)(4)(D) has been violatedtheremustbe evidence that one group of employees has exerted improper pressure on the Employer to compel itto assigncertain work to that group of employeesrather than to another group which also seeks theworkAuto Workers (General Motors)239 NLRB365 366 (1978)At the beginning of the dispute employees represented by the Carpenters were assigned to perform the work in dispute The Iron Workers insisted that the work belonged to employees whom itrepresented filed a grievance with the Employerand advised it that the matter would be submittedto the board of arbitration if the disputed work wasnot reassigned In addition the Iron Workers requested that compensation for 8 hours work at thecurrent wage fringe benefits and hourly rates bepaid to three of its men Accordingly there arecompeting claims to the disputed work betweenrival employee groups 5 In response to the IronWorkers claim to the work in dispute the Carpentern threatened to walk off the job There is no evidence that this threat was not genuine and therefore there is reasonable cause to believe that theCarpenters used proscribed means to enforce itsclaims to the disputed workBased onour findings above we find reasonablecause to believe that the Carpenters violated Section 8(b)(4)(D)6 and that there exists no agreed onmethod for voluntary adjustment of the disputewithin the meaning of Section 10(k) of the ActAccordinglywe find that the dispute is properlybefore the Board for determinationE Merits of the DisputeSection 10(k) requires the Board to make an offirmative award of disputed work after consideringvarious factorsNLRB v Electrical Workers IBEWLocal 1212 (Columbia Broadcasting)364 U S 573(1961)The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience reached by balancing the factors involved in each particular caseMachinistsLodge 1743 (Jones Construction)135NLRB 1402 (1962)D Applicability of the StatuteBefore the Board may proceed witha determination of the dispute pursuant to Section 10(k) of theAct it must be satisfied that thereisreasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed on amethod for the voluntary adjustment of the dis4 The parties stipulated at the hearing that there is no agreed-onmethod for the voluntary adjustment of the instantdispute6 SeeMassachusetts LaborersDistrictCouncil (0 Connells Sons)288NLRB 53 (1988)e If the IronWorkershad been the only Respondentin this proceedmg wewould havequashed the notice of hearing underLongshoremenILWU Local 7 (Georgia Pacific)291NLRB 89 which holds that themere flingof an arguably meritoriouswork assignment grievance prior toa 10(k) determinationby the Boarddoes not constitutecoercionwithinthe meaningof Sec 8(b)(4)(ii)(D) of the Act Accordinglywe refer Case30-CD-121 to theRegional Directorfor furtherappropriate action 224DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe following factors are relevant in making thedetermination of this dispute1Certification and collective bargainingagreementsThere was no evidence presented that eitherlabor organization has been certified by the Boardas the collective bargaining representative for anyof the employees involved Accordingly this factoris not helpful in determining the disputeThe Employer has had a collective bargainingagreement with the Carpenters for the past 25years the most recent of which expires May 311990 The Employer was also signatory to a standand agreement with the Iron Workers that expiredby its terms on May 31 1987 Both the Carpentersand the Iron Workers insist that their collectivebargaining agreements cover the disputed workThe Carpenters agreement specifically mentionsthe disputed work under the section on Trade Autonomy(Exh B sec A p 33)The trade autonomy of the United Brotherhood of Carpenters and Joiners of Americaconsists of the milling, fashioning joining assembling erection fastening or dismantling ofallmaterial of wood plastic metal fiber corkand composition and all other substitute materialsThe handling cleaning erecting installing and dismantling of machinery equipmentand all materials used by members of theUnited BrotherhoodIn addition the Iron Workers agreement appears to claim the same work under its provisionsforJurisdictional Claims(art 1 sec 1 p 1)The Union claims for the employees represented by it the following work The fabricationerection and construction of all iron and steelconcrete structures or parts thereofmetal forms and false work pertaining to concrete constructionthemoving hoistingand lowering of machinery and placing ofsameon foundationsIncludingbudgescranesderricksbuildings and vessels theloading,unloadingnecessarymaintenance,erection,installationremovalwrecking anddismantling of all the aboveUnder these circumstanceswe find that thisfactor does not favor either group of employees involved2Employer preference and past practiceThe Employer prefers that the work in disputebe performed by its millwright employees who arerepresented by the CarpentersMichael Johnsoncompany vice president testified that the Employer has always assigned the disputed work to millwright employees represented by the Carpentersand prefers to utilize millwrights for this kind ofworkWe find that the factor of employer preferenceand past practice favors an award to Carpentersrepresented employees3Area practiceAccording to the uncontradicted testimony ofVicePresident Michael Johnson and James Moorebusiness representative for the Carpenters severalcontractors in the Fox River Valley area regularlyassign work similar to the work in dispute herein tomillwrights Therefore this factor favors an awardof the disputed work to the employees representedby the Carpenters4 Relative skillsNo special skills are required for unloading themachinery from the trucks however according tothe testimony of Carpenters business representativeMoore the setting of the structural steel frames forthemachinery and the moving of the machineryabove the anchor bolts require special skills thatthe ironworkers do not possess The record establashes that the Carpenters represented millwrightsreceive special training and acquire the necessaryskills for leveling aligning plumbing and squaringthe various parts of the machinery If the equipment is not properly leveled aligned plumbed orsquared the machine will not work There are alsospecial skills needed to move the machinery toabove the anchor bolts the millwrights attend specialclasses concerning this task and receive approximately 40 hours training on a semiannualbasisAccordingly we find this factor favors an awardof the disputed work to the employees representedby the Carpenters5Economy and efficiency of operationsWe find based on the testimony of Moore andJohnson that utilizing the Carpenters representedmillwrights is more economical for the Employer scustomers and efficient for the operations of theEmployer because the millwrights are on the jobsite at all times and ironworkers are not (Morethan 95 percent of the work on this project is puremillwright work)Their testimony also establishesthat the work claimed by the Iron Workers wouldconstitute less than 2 percent of the work on thejobAccordingly we conclude that the factors of officiency and economy of operations favor awarding IRON WORKERS LOCAL UNION 8 (SELMER CO)the work to employees represented by the CarpentersConclusionsAfter considering all the relevant factorsweconclude that employees represented by the Carpenters are entitled to perform the work in disputeWe reach this conclusion relying on the factors ofemployer preference and past practices area practice relative skills and economy and efficiency ofoperations In making this determinationwe areawarding the work to the millwright employeesrepresented by the Carpenters not to that Union oritsmembers The determination is limited to thecontroversy that gave rise to this proceedingDETERMINATION OF DISPUTE225The National Labor Relations Board makes thefollowing Determination of DisputeEmployeesof TheSelmer Company representedby United Brotherhood of Carpenters and Joinersof America,Fox RiverValleyDistrictCouncilLocal Union No1146,AFL-CIO are entitled toperform the work of unloading the machinery offtrucks setting the structural steel framing for themachinery and moving the machinery above theanchor bolts at the International Paper Warehousein Ashwaubenon Wisconsin